
	
		II
		112th CONGRESS
		2d Session
		S. 3206
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2012
			Mr. Boozman (for himself
			 and Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the
		  authorization of appropriations for the Secretary of Veterans Affairs to pay a
		  monthly assistance allowance to disabled veterans training or competing for the
		  Paralympic Team and the authorization of appropriations for the Secretary of
		  Veterans Affairs to provide assistance to United States Paralympics, Inc., and
		  for other purposes.
	
	
		1.Extension of authorization of
			 appropriations for payment of a monthly assistance allowance to disabled
			 veterans training or competing for the Paralympic TeamSection 322(d)(4) of title 38, United States
			 Code, is amended by striking 2013 and inserting
			 2018.
		2.Extension of
			 authorization of appropriations for assistance to United States Paralympics,
			 IncSection 521A of such title
			 is amended—
			(1)in subsection (g),
			 by striking 2013 and inserting 2018; and
			(2)in subsection (l),
			 by striking 2013 and inserting 2018.
			
